UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ]Definitive Proxy Statement [ ]Definitive Additional Materials [ ]Soliciting Material Pursuant to §240.14a-12 BOULDER GROWTH & INCOME FUND, INC. BOULDER TOTAL RETURN FUND, INC. THE DENALI FUND INC. FIRST OPPORTUNITY FUND, INC. (Name of Registrant as Specified In Its Charter) Stephen C. Miller, Esq. 2344 Spruce Street, Suite A Boulder, CO 80302 (303) 444-5483 (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth theamount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: [ ]Fee paid previously with preliminary materials. [ ]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which theoffsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: BOULDER GROWTH & INCOME FUND, INC. BOULDER TOTAL RETURN FUND, INC. THE DENALI FUND INC. FIRST OPPORTUNITY FUND, INC. 2344 Spruce Street, Suite A Boulder, Colorado80302 WWW.BOULDERFUNDS.NET WWW.THEDENALIFUND.COM WWW.FIRSTOPPORTUNITYFUND.COM NOTICE OF JOINT ANNUAL MEETING OF STOCKHOLDERS To Be Held on April 27, 2012 To the Stockholders: Notice is hereby given that the Joint Annual Meeting of Stockholders (the “Meeting”) of each of Boulder Growth & Income Fund, Inc., Boulder Total Return Fund, Inc., The Denali Fund Inc., and First Opportunity Fund, Inc. (each, a “Fund,” and collectively, the “Funds”), each a Maryland corporation, will be held on April 27, 2012, at 9:00 A.M., Pacific Time (local time), at the Arizona Biltmore, 2400 East Missouri Avenue, Phoenix, Arizona 85016 to consider and vote on the following proposal, which is more fully described in the accompanying Joint Proxy Statement: 1. To elect Directors of each Fund (the “Proposal”); and 2. To transact such other business as may properly come before the Meeting or any adjournments and postponements thereof. The Board of Directors of each Fund, including each Fund’s Independent Directors, unanimously recommends that stockholders vote FOR the Proposal. The Board of Directors of each Fund has fixed the close of business on March 16, 2012 as the record date for the determination of stockholders entitled to notice of and to vote at the Joint Annual Meeting and any postponements or adjournments thereof.The Joint Proxy Statement, Notice of Joint Annual Meeting, and proxy card are first being mailed to stockholders on or about March 30, 2012. By Order of the Board of Directors of each Fund, /s/Stephanie Kelley Stephanie Kelley, Secretary March 28, 2012 SEPARATE PROXY CARDS ARE ENCLOSED FOR EACH FUND IN WHICH YOU OWN SHARES.STOCKHOLDERS ARE REQUESTED TO COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD(S) OR AUTHORIZE PROXIES VIA TELEPHONE OR THE INTERNET.THE PROXY CARD(S) SHOULD BE RETURNED IN THE ENCLOSED ENVELOPE, WHICH NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES.INSTRUCTIONS FOR THE PROPER EXECUTION OF PROXIES ARE SET FORTH ON THE INSIDE COVER. INSTRUCTIONS FOR SIGNING PROXY CARDS The following general rules for signing proxy cards may be of assistance to you and may avoid the time and expense to the Funds involved in validating your vote if you fail to sign your proxy card properly. 1.Individual Accounts:Sign your name exactly as it appears in the registration on the proxy card. 2.Joint Accounts:Either party may sign, but the name of the party signing should conform exactly to a name shown in the registration. 3.All Other Accounts:The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration.For example: Registration Valid Signature Corporate Accounts (1)ABC Corp. ABC Corp., by [title of authorized officer] (2)ABC Corp., c/o John Doe Treasurer John Doe (3)ABC Corp. Profit Sharing Plan John Doe, Trustee Trust Accounts (1)ABC Trust Jane B. Doe, Trustee (2)Jane B. Doe, Trustee, u/t/d 12/28/78 Jane B. Doe Custodian or Estate Accounts (1)John B. Smith, Cust., John B. Smith f/b/o John B. Smith, Jr. UGMA (2)John B. Smith John B. Smith, Jr., Executor BOULDER GROWTH & INCOME FUND, INC. BOULDER TOTAL RETURN FUND, INC. THE DENALI FUND INC. FIRST OPPORTUNITY FUND, INC. 2344 Spruce Street, Suite A Boulder, Colorado80302 WWW.BOULDERFUNDS.NET WWW.THEDENALIFUND.COM WWW.FIRSTOPPORTUNITYFUND.COM JOINT ANNUAL MEETING OF STOCKHOLDERS April 27, 2012 JOINT PROXY STATEMENT This joint proxy statement (“Joint Proxy Statement”) for each of Boulder Growth & Income Fund, Inc. (“BIF”), Boulder Total Return Fund, Inc. (“BTF”), The Denali Fund Inc. (“DNY”), and First Opportunity Fund, Inc. (“FOFI”) (each, a Fund, and collectively, the “Funds”), each a Maryland corporation, is furnished in connection with the solicitation of proxies by each Fund’s board of directors (each, a “Board” and collectively the “Boards,” with members of each Board being referred to as “Directors”) for exercise at the Joint Annual Meeting of Stockholders of the Funds to be held on April 27, 2012, at 9:00 A.M., Pacific Time (local time), at the Arizona Biltmore, 2400 East Missouri Avenue, Phoenix, Arizona 85016, and at any adjournments and postponements thereof (the “Meeting”).A Notice of Joint Annual Meeting of Stockholders (“Notice of Meeting”) and proxy card accompany this Joint Proxy Statement.The Joint Proxy Statement, Notice of Meeting and proxy card are first being mailed to stockholders on or about March 30, 2012. Each Board has fixed the close of business on March 16, 2012 as the record date (the “Record Date”) for the determination of stockholders entitled to notice of and to vote at the Meeting and any postponements or adjournments thereof. Each Fund will furnish its most recent Annual Report to stockholders and its subsequent Semi-Annual Report, if any, upon request, without charge, by writing to the Fund at 2344 Spruce Street, Suite A, Boulder, Colorado 80302 or by calling (866) 228-4853.These reports are also available on each Fund’s website as follows: For BTF and BIF, please visit www.boulderfunds.net; For DNY, please visit www.thedenalifund.com; and For FOFI, please visit www.firstopportunityfund.com. The Annual Reports and/or Semi-Annual Reports are not to be regarded as proxy solicitation material. An electronic copy of the Notice of Meeting, the Joint Proxy Statement, and a proxy card for your vote at the Meeting are available on each Fund’s website listed above. One Joint Proxy Statement is being delivered to multiple stockholders sharing an address, unless your Fund has received contrary instructions from one or more of the stockholders.Each Fund will undertake to deliver promptly, upon written or oral request, a separate copy of the proxy statement to any stockholder who contacts the Fund in writing, or by phone, as stated above.Similarly, stockholders of a Fund sharing an address can request single copies of a future proxy statement or annual report by contacting the Fund in writing or by contacting the Fund’s transfer agent. If the enclosed proxy is properly executed and returned by April 27, 2012, in time to be voted at the Meeting, the Shares (as defined below) represented thereby will be voted in accordance with the instructions marked thereon.Unless instructions to the contrary are marked thereon, a proxy will be voted FOR the Proposal, and in the discretion of the proxy holders, on any other matters that may properly come before the Meeting.Any stockholder who has given a proxy has the right to revoke it at any time prior to its exercise either by attending the Meeting and casting his or her votes in person or by delivering a written revocation or a later-dated proxy to each Fund’s Secretary at the above address prior to the date of the Meeting. BIF, BTF and DNY each have two classes of voting stock:common stock (“Common Stock”) and preferred stock (“Preferred Stock”) (Common Stock and Preferred Stock are collectively referred to herein as the “Shares”).FOFI has one class of voting stock: Common Stock.The holders of Preferred Stock and Common Stock are referred to herein as the “Preferred Stockholders” and the “Common Stockholders,” respectively.For each Fund, each of the outstanding Shares is entitled to cast one vote, with no cumulative voting rights.On the Record Date, the following number of Shares of each Fund were issued and outstanding: Fund Common Stock Outstanding Preferred Stock Outstanding BIF BTF DNY FOFI N/A SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS.The following table sets forth certain information regarding the beneficial ownership of each Fund’s Shares as of the Record Date by each person who is known by the Fund to beneficially own 5% or more of the Fund’s outstanding Shares. Fund Class of Shares Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class Beneficially Owned BIF Common Stock Horejsi Affiliates(1)(2) 33.88% BIF Common Stock Doliver Capital Advisors, LP(3) 6363 Woodway, Suite 963, Houston, Texas77057 8.5% BIF Preferred Stock Bank of America Corporation, Merrill Lynch, Pierce, Fenner & Smith Incorporated(4) 100 North Tryon Street, Charlotte, NC 28255 Blue Ridge Investments, L.L.C.(4) 214 North Tryon Street, Charlotte, NC 28255 85.7% BTF Common Stock Horejsi Affiliates(1)(5) 42.15% BTF Preferred Stock Bank of America Corporation, Merrill Lynch, Pierce, Fenner & Smith Incorporated(6) 100 North Tryon Street, Charlotte, NC 28255 Blue Ridge Investments, L.L.C.(6) 214 North Tryon Street, Charlotte, NC 28255 64.13% DNY Common Stock Horejsi Affiliates(1)(7) 76.76% DNY Preferred Stock Bank of America Corporation, Merrill Lynch, Pierce, Fenner & Smith Incorporated(8) 100 North Tryon Street, Charlotte, NC 28255 Blue Ridge Investments, L.L.C.(8) 214 North Tryon Street, Charlotte, NC 28255 18.56% FOFI Common Stock Horejsi Affiliates(1)(9) 38.93% FOFI Common Stock RiverNorth Capital Management, LLC(10) 325 N. LaSalle St, Suite 645 Chicago, IL 60654-7030 5.3% Solely for ease of reference, the Ernest Horejsi Trust No. 1B (“EH Trust”), Alaska Trust Company (“ATC”), the Stewart West Indies Trust (“SWIT”), the Lola Brown Trust No. 1B “(“Brown Trust”), Evergreen Atlantic, LLC, the Susan L. Ciciora Trust (“SLC Trust”), the John S. Horejsi Trust (“JSH Trust”), the Evergreen Trust, the Stewart R. Horejsi Trust No. 2 (“SRH Trust”), the Mildred B. Horejsi Trust(“MBH Trust”) as well as other Horejsi affiliated trusts and entities associated with the Horejsi family are collectively referred to herein as the “Horejsi Affiliates”.EH Trust, SWIT, the Brown Trust, the SLC Trust, the JSH Trust, the Evergreen Trust, the SRH Trust, and the MBH Trust are collectively referred to herein as the “Horejsi Trusts”.SWIT owns 98% of the outstanding voting shares of ATC.The address for ATC and the Horejsi Trusts is c/o Alaska Trust Company, 1029 West Third Avenue, Suite 400, Anchorage, AK99501; the address for Evergreen Atlantic, LLC is 2344 Spruce St., Ste A, Boulder, CO 80302.The trustees of each Horejsi Trust, as detailed in the notes following, may also be deemed to beneficially own the Shares.Stewart Horejsi, Susan Ciciora (Stewart Horejsi’s daughter) and John Horejsi (Stewart Horejsi’s son) are discretionary beneficiaries of one or more of the Horejsi Trusts. From time to time, the trustees of each Horejsi Trust have delegated to Stewart Horejsi investment authority with respect to each Horejsi Trust’s investments in the Funds and are expected to continue to do so in the future.Stewart Horejsi also serves as portfolio manager to each Fund and Senior Investment Officer of Boulder Investment Advisers, LLC (“BIA”) (co-investment adviser to BIF, BTF and DNY), Rocky Mountain Advisers, LLC (“RMA”) (co-investment adviser to FOFI) and Stewart Investment Advisers (also known as Stewart West Indies Trading Company) (“SIA”)(co-investment adviser to BIF, BTF, DNY and FOFI) (BIA, RMA and SIA are collectively referred to herein as the “Advisers”).The Horejsi Affiliates own the Advisers.Susan Ciciora is a director of DNY and FOFI.John Horejsi is a director of BIF and BTF.As a result of these relationships, Stewart Horejsi, Susan Ciciora and John Horejsi may directly or indirectly benefit from the relationships between each of the Funds and each of the Advisers. The BIF Common Stock beneficially owned by the Horejsi Affiliates consists of 8,638,905 shares of Common Stock beneficially owned by the EH Trust, of which ATC, Larry L. Dunlap and Ms. Ciciora are trustees. As stated in Schedule 13G Amendment No. 6 filed with the Securities and Exchange Commission on January 24, 2012. As stated in Schedule 13D filed with the Securities and Exchange Commission on January 11, 2011. The BTF Common Stock beneficially owned by the Horejsi Affiliates consists of: a. 2,987,504 shares, representing 24.21% of outstanding Common Stock, beneficially owned by the EH Trust, of which ATC, Larry L. Dunlap and Ms. Ciciora are trustees. b. 1,613,827 shares, representing 13.08% of outstanding Common Stock, beneficially owned by the Brown Trust, of which ATC, Mr. Dunlap and Ms. Ciciora are trustees. c. 343,749 shares, representing 2.79% of outstanding Common Stock, beneficially owned by Evergreen Atlantic, LLC, of which the Evergreen Trust, SLC Trust, JSH Trust and SWIT are members. Shares provided in footnotes (5)(d)-(g), below, include each member’s indirect proportionate beneficial ownership of shares directly held by Evergreen Atlantic, LLC. d. 255,877 shares, representing 2.07% of outstanding Common Stock, beneficially owned by SWIT, of which ATC is trustee. e. 175,301 shares, representing 1.42% of outstanding Common Stock, beneficially owned by SLC Trust, of which ATC is trustee. f. 104,642 shares, representing 0.85% of outstanding Common Stock, beneficially owned by JSH Trust, of which ATC is trustee. g. 63,510 shares, representing 0.51% of outstanding Common Stock, beneficially owned by Evergreen Trust, of which ATC, Mr. Dunlap and Stephen C. Miller (President of each Fund) are trustees. As stated in Schedule 13D filed with the Securities and Exchange Commission on January 11, 2011. The DNY Common Stock beneficially owned by the Horejsi Affiliates consists of: a. 949,751 shares, representing 22.85% of outstanding Common Stock, beneficially owned by Brown Trust, of which ATC, Mr. Dunlap and Ms. Ciciora are trustees. b. 1,030,344 shares, representing 24.79% of outstanding Common Stock, beneficially owned by MBH Trust, of which ATC, Brian Sippy and Ms. Ciciora are trustees. c. 56,608 shares, representing 1.36% of outstanding Common Stock, beneficially owned by Evergreen Trust, of which ATC, Mr. Dunlap and Mr. Miller are trustees. d. 1,154,404 shares, representing 27.77% of outstanding Common Stock, beneficially owned by SLC Trust, of which ATC is trustee. As stated in Schedule 13G Amendment No. 4 filed with the Securities and Exchange Commission on February 14, 2012. The FOFI Common Stock beneficially owned by the Horejsi Affiliates consists of: a. 4,555,475 shares, representing 15.85% of outstanding Common Stock, beneficially owned by Brown Trust, of which ATC, Mr. Dunlap and Ms. Ciciora are trustees. b. 2,725,929 shares, representing 9.48% of outstanding Common Stock, beneficially owned by MBH Trust, of which ATC, Brian Sippy and Ms. Ciciora are trustees. c. 2,169,602 shares, representing 7.55% of outstanding Common Stock, beneficially owned by SRH Trust, of which ATC, Mr. Sippy and Laura Tatooles are trustees. d. 1,737,573 shares, representing 6.05% of outstanding Common Stock, beneficially owned by SLC Trust, of which ATC is trustee. As stated in Schedule 13G filed with the Securities and Exchange Commission on February 14, 2012. With respect to each Fund, as of the Record Date, Cede & Co., a nominee partnership of the Depository Trust Company, held of record, but not beneficially the following Shares: Fund Shares of Common Stock Beneficially Owned % of Common Stock Owned Shares of Preferred Stock Beneficially Owned % of Preferred Stock Owned BIF 97.80% 100% BTF 99.69% 100% DNY 99.98% 100% FOFI 97.41 % N/A N/A As of the Record Date, the executive officers and directors of each Fund, as a group, owned the following Shares: Fund Shares of Common Stock Beneficially Owned % of Common Stock Owned Shares of Preferred Stock Beneficially Owned % of Preferred Stock Owned BIF 34.12% 0 0% BTF 42.29% 0 0% DNY 76.85% 0 0% FOFI 39.17% 0 0% Includes shares of Common Stock owned by the Horejsi Affiliates as set forth in the Beneficial Ownership Table above. In order that your Shares may be represented at the Meeting, you are requested to execute and return the enclosed proxy authorizing the proxy holders to vote on the following matter: PROPOSAL ELECTION OF DIRECTORS OF THE FUND Each Board is divided into three classes (Class I, Class II, and Class III), each class having a term of three years.Each year the term of one class expires and the successor or successors elected to such class will serve until the applicable Fund’s annual meeting of stockholders in the third succeeding year and until their successors are duly elected and qualify. At the Meeting, the Preferred Stockholders of BIF, BTF and DNY will have equal voting rights with the Common Stockholders of BIF, BTF and DNY, respectively, and will vote together with the Common Stockholders as a single class on proposals that may be properly presented at the Meeting applicable to their respective Funds.The Preferred Stockholders, voting separately as a class, have the right to elect two Directors of their Fund (“Preferred Directors”).The Preferred Directors of BIF and BTF are John S. Horejsi and Richard I. Barr.The Preferred Directors of DNY are Susan L. Ciciora and Steven K. Norgaard.Because a separate quorum of DNY’s preferred stockholders was not achieved at DNY’s Annual Meeting of Stockholders held on May 2, 2011, the terms of John S. Horejsi, formerly a Class II Director to DNY whose vacant seat was filled by Steven K. Norgaard on November 18, 2011, and Susan L. Ciciora, a Class III Director to DNY, “carried over” until this Meeting. As a result, the Board of DNY has nominated Steven K. Norgaard and Susan L. Ciciora to stand for election at this Meeting for the terms set forth below. Each Board, including each Fund’s Independent Directors, has nominated the following individuals for election to its Board as follows: BIF Richard I. Barr to stand for election as a Class III Director to serve until the Fund’s 2015 Annual Meeting of Stockholders and until his successor is duly elected and qualified.Mr. Barr is nominated for a seat voted on by the Preferred Stockholders voting as a separate class. Steven K. Norgaard to stand for election as a Class III Director to serve until the Fund’s 2015 Annual Meeting of Stockholders and until his successor is duly elected and qualified. Mr. Norgaard is nominated for a seat voted on by the Common Stockholders and Preferred Stockholders voting as a single class. BTF Richard I. Barr to stand for election as a Class III Director to serve until the Fund’s 2015 Annual Meeting of Stockholders and until his successor is duly elected and qualified.Mr. Barr is nominated for a seat voted on by the Preferred Stockholders voting as a separate class. Steven K. Norgaard to stand for election as a Class III Director to serve until the Fund’s 2015 Annual Meeting of Stockholders and until his successor is duly elected and qualified. Mr. Norgaard is nominated for a seat voted on by the Common Stockholders and Preferred Stockholders voting as a single class. DNY Joel W. Looney to stand for election as a Class I Director to serve until the Fund’s 2015 Annual Meeting of Stockholders and until his successor is duly elected and qualified.Mr. Looney is nominated for a seat voted on by the Common Stockholders and Preferred Stockholders voting as a single class. Susan L. Cicora to stand for election as a Class III Director to serve until the Fund’s 2014 Annual Meeting of Stockholders and until her successor is duly elected and qualified.Ms. Ciciora is nominated for a seat voted on by the Preferred Stockholders voting as a separate class. Steven K. Norgaard to stand for election as a Class II Director to serve until the Fund’s 2013 Annual Meeting of Stockholders and until his successor is duly elected and qualified.Mr. Norgaard is nominated for a seat voted on by the Preferred Stockholders voting as a separate class. FOFI Richard I. Barr to stand for election as a Class III Director to serve until the Fund’s 2015 Annual Meeting of Stockholders and until his successor is duly elected and qualified. Susan L. Cicora to stand for election as a Class III Director to serve until the Fund’s 2015 Annual Meeting of Stockholders and until her successor is duly elected and qualified. Steven K. Norgaard to stand for election as a Class I Director to serve until the Fund’s 2013 Annual Meeting of Stockholders and until his successor is duly elected and qualified. The above nominees (collectively referred to herein as the “Director Nominees”) have consented to be named in this Joint Proxy Statement and to serve as Directors of each applicable Fund if elected at the Meeting for the term as indicated above.The Boards know of no reason why any of the Director Nominees will be unable to serve, but in the event of any such inability, the proxies received will be voted for such substituted nominees as the applicable Board may recommend. Following the unanimous recommendation of each Fund’s Nominating Committee, each Board unanimously recommends a vote FOR each of the Director Nominees above. INFORMATION ABOUT DIRECTORS AND OFFICERS.Set forth in the following table is information about the Boards: INDEPENDENT DIRECTORS(1) Name, Age and Address(2) Position(s) Held with Funds Term of Office and Length of Time Served Principal Occupation(s) During past 5 years Number of Portfolios in Fund Complex(3)Overseen by Director Other Directorships Held by Director Joel W. Looney Age: 50 Chairman of BIF, DNY and FOFI; Class II Director of BIF, BTF and FOFI; Class I Director of DNY. Term Expires 2014 (BIF, BTF and FOFI); Director Nominee (DNY); if elected, term expires 2015. BIF Director since 2002; BTF Director since 2001; DNY Director since 2007; and FOFI Director since 2003. Partner (since 1999), Financial Management Group, LLC (investment adviser). 4 None. Dr. Dean L. Jacobson Age: 73 Class I Director of BIF, BTF and FOFI; Class III Director of DNY. Term expires 2013 (BIF, BTF and FOFI); Term expires 2014 (DNY). BIF Director since 2006; BTF Director since 2004; DNY Director since 2007; and FOFI Director since 2003. Founder and President (since 1989), Forensic Engineering, Inc. (engineering investigations); Professor Emeritus (since 1997), Arizona State University. 4 None. Richard I. Barr Age: 74 Chairman of BTF. Class III Director of BIF, BTF, and FOFI; Class II Director of DNY. Director Nominee (BIF, BTF and FOFI); if elected, term expires 2015. Term expires 2013 (DNY). BIF Director since 2002; BTF Director since 1999; DNY Director since 2007; and FOFI Director since 2001. Retired (since 2001); Various executive positions (1963‐2001), Advantage Sales and Marketing, Inc. (food brokerage). 4 None. Steven K. Norgaard(4) Age: 47 Class III Director of BIF and BTF; Class I Director of FOFI; Class II Director of DNY. Director Nominee (BIF, BTF, DNY and FOFI); if elected to BIF and BTF, term expires 2015; if elected to FOFI and DNY, term expires 2013. Director of BIF, BTF, DNY, and FOFI since 2011. Attorney (since 1994), Steven K. Norgaard, P.C. (law firm); Director (since 2007) ATG Trust Company. 4 None. INTERESTED DIRECTORS(1) Name, Age and Address(2) Position(s) Held with Funds Term of Office and Length of Time Served Principal Occupation(s) During past 5 years Number of Portfolios in Fund Complex(3)Overseen by Director Other Directorships Held by Director Susan L. Ciciora(4)(5) Age: 47 Class III Director of DNY and FOFI. Director Nominee (DNY and FOFI); if elected to DNY, term expires 2014; if elected to FOFI, term expires 2015. DNY Director since 2007; and FOFI Director since 2003. Trustee (since 1994), Lola Brown Trust No. 1B and the Ernest Horejsi Trust No. 1B (since 1992); Director (since 1997), Horejsi Charitable Foundation, Inc. (private charitable foundation); Director (2006-2011), BIF; Director (2001-2011), BTF. 2 None. John S. Horejsi(4)(5) Age: 44 Class I Director of BIF and BTF Term expires 2013 (BIF and BTF). BIF Director since 2004; and BTF Director since 2006. Director (since 1997), Horejsi Charitable Foundation (private charitable foundation); Director (2007-2011), DNY; Director (2006-2011), FOFI. 2 None. (1) Directors and Director Nominees who are not “interested persons” of the Fund (as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”) are referred to as “Independent Directors.”Directors and Director Nominees who are “interested persons” of the Fund under the 1940 Act are referred to as “Interested Directors.” (2) Unless otherwise specified, the Directors’ respective addresses are 2344 Spruce Street, Suite A, Boulder, Colorado 80302. (3) The Fund Complex includes BIF, BTF, DNY and FOFI. (4) Effective November 18, 2011, Susan L. Ciciora resigned as a Class III Director of each of BIF and BTF and John S. Horejsi resigned as a Class I Director of FOFI and a Class II Director of DNY.Upon Ms. Ciciora’s and John Horejsi’s respective resignations, Mr. Norgaard was appointed by the Board of Directors as a Class III Director of BIF and BTF, a Class I Director of FOFI and a Class II Director of DNY. (5)Ms. Ciciora and Mr. Horejsi are siblings and are each considered an “interested person” as a result of the extent of their beneficial ownership of Fund shares and by virtue of their indirect beneficial ownership of BIA, SIA, RMA and Fund Administrative Services, LLC (“FAS”). INFORMATION ABOUT THE DIRECTORS’ QUALIFICATIONS, EXPERIENCE, ATTRIBUTES AND SKILLS.Each Board believes that each of the Directors have the qualifications, experience, attributes and skills appropriate to their continued service as Directors of the Funds in light of its business and structure.Each Director has substantial business and professional background and/or board experience that indicate their ability to critically review, evaluate and respond appropriately to information provided to them.Certain of these business and professional experiences are set forth in detail in the narratives below.In addition, with the exception of Mr. Norgaard, each Director has served on the Board of each Fund for a number of years.They therefore have substantial board experience and, in their service to the Funds, have gained substantial insight as to the operation of the Funds.Each Board annually conducts a “self-assessment” wherein the effectiveness of the Board and individual Directors is reviewed. Set forth below is a brief discussion of the particular qualifications, experience, attributes or skills that led each Board to conclude that each person identified below should serve as a Director of the Fund. The information provided below, and in the chart above, is not all-inclusive.Many of the Directors’ attributes involve intangible elements, such as intelligence, work and investment ethic, diversity in terms of background or experiences, an appreciation of and commitment to the long-term investment approach of each Fund, and the ability to work together collaboratively, to communicate effectively, to exercise judgment, to ask incisive questions, to manage people and problems or to develop solutions.In conducting its annual self-assessment, each Board has determined that the Directors have the appropriate qualifications, experience, attributes and skills to continue to serve effectively as Directors of each Fund. The Directors’ respective addresses are 2344 Spruce Street, Suite A, Boulder, Colorado 80302.John S. Horejsi and Ms. Ciciora are each considered “interested persons” because of the extent of their beneficial ownership of Fund shares and by virtue of their indirect beneficial ownership of BIA, RMA, SIA and FAS.The following sets forth the backgrounds and business experience of the Directors: Joel W. Looney, Director of BIF, BTF, DNY and FOFI and Chairman of the Board of BIF, DNY and FOFI.Mr. Looney joined the BIF Board in 2002, the BTF Board in 2001, the DNY Board in 2007, and the FOFI Board in 2003.He holds a Certified Financial Planner (“CFP”) designation and, since 1999, has been a principal and partner with Financial Management Group, LLC, an investment management firm in Salina, KS (“FMG”).Mr. Looney is a registered representative with VSR Financial Services, Inc. of Overland Park, Kansas and holds FINRA-approved Series 7, Series 63 Uniform State Law and Series 65 Uniform Investment Adviser Law certifications.Prior to his current position with FMG, Mr. Looney was vice president and CFO for Bethany College in Lindsborg, Kansas (1995 to 1999) and also served as vice president and CFO for St. John’s Military School in Salina, Kansas (1986 to1995).From the late 1980’s until January, 2001, Mr. Looney served, without compensation, as one of three trustees of the MBH Trust, one of the Horejsi Affiliates.Mr. Looney holds a B.S. from Marymount College and an MBA from Kansas State University. Based upon the foregoing, each Board selected Mr. Looney to serve as a Director of the Fund because of his financial, accounting and investment knowledge and experience and because of his substantial closed-end investment company experience, during which he has dealt skillfully with a broad range of complex issues with respect to the Funds.In addition, Mr. Looney’s past experience as a chief financial officer and his ongoing experience in the investment management industry uniquely qualifies him as a Director and, in particular, as chairman of the Audit Committee of each Fund and as a “financial expert” (as defined under the Securities and Exchange Commission's Regulation S-K, Item 407(d)). Richard I. Barr, Director of BIF, BTF, DNY and FOFI and Chairman of the Board of BTF.Mr. Barr joined the BIF Board in 2002, the BTF Board in 1999, the DNY Board in 2007, and the FOFI Board in 2001.Mr. Barr served as president and director of Advantage Sales and Marketing (1996 to 2001), president and CEO of CBS Marketing (1963 to 1996), member of the board of directors (and National Chairman) for the Association of Sales and Marketing Companies (formerly the National Food Brokers Association), president of the Arizona Food Brokers Association, and advisory board member for various food manufacturers, including H.J. Heinz, ConAgra, Kraft Foods, and M&M Mars.In addition to these professional positions and experience, Mr. Barr has served in a number of leadership roles with various charitable or other non-profit organizations, including as member of the board of directors of Valley Big Brothers/Big Sisters, member of the board of advisers for University of Kansas Business School, and member of the board of directors for St. Mary’s Food Bank.Mr. Barr holds a B.S. from the University of Kansas. Based upon the foregoing, each Board selected Mr. Barr to serve as a Director of the Fund because of his diverse business background, his management and executive experience and because of his substantial closed-end investment company experience, during which he has dealt skillfully with a broad range of complex issues with respect to the Funds. Dr. Dean Jacobson, Director of BIF, BTF, DNY and FOFI.Dr. Jacobson joined the BIF Board in 2006, the BTF Board in 2004, the DNY Board in 2007, and the FOFI Board in 2003.Since 1985, Dr. Jacobson has been president and CEO of Forensic Engineering, Inc., a consulting engineering firm providing scientific and technical expertise in a number of areas where discovery related to property damage and/or personal injury is necessary (e.g., accident reconstruction, failure and design analysis of products, animation and simulation of fires, explosions and mechanical system functions).He sits on the boards of directors of Southwest Mobile Storage Inc. (1995 to Present) and Arizona State University Sun Angel Foundation (past chairman) (1995 to Present).Dr. Jacobson previously sat on the board of directors of Arizona State University Foundation (1999 to 2009).He is a Professor Emeritus at Arizona State University (“ASU”) and held a number of faculty and advisory positions at ASU between 1971 and 1997, including director of the Science and Engineering of Materials Ph.D. program and tenured professor of Engineering, and he has also served as a professor and/or research assistant at the University of California at Los Angeles (“UCLA”) (1964 to 1969) and the University of Notre Dame (“Notre Dame”) (1957 to 1963).Dr. Jacobson is a renowned expert in business engineering processes and has published over 130 scholarly and peer-reviewed research articles in numerous academic, research and business journals and publications.He holds two patents and a number of professional and business designations.He holds a B.S. and an M.S. from Notre Dame, and a Ph.D. from UCLA. Based upon the foregoing, each Board selected Dr. Jacobson to serve as a Director of the Fund because of his academic qualifications, his critical thinking, analytical skills, executive and business experience and because of his substantial closed-end investment company experience, during which he has dealt skillfully with a broad range of complex issues with respect to the Funds. Steven K. Norgaard, Director of BIF, BTF, DNY and FOFI.Mr. Norgaard joined each Fund’s Board in 2011.He is currently an attorney with the law firm, Steven K. Norgaard, P.C. (since 1994), where he represents a broad range of individual and corporate clients in transactional, taxation and investment related matters.Prior to starting his own law firm, Mr. Norgaard practiced at McDermott, Will & Emery’s Chicago office in the transactional and taxation departments (1990 to 1994).He has served on a number of boards and is currently a director of ATG Trust Company (since 2007), an independent trust company, where he serves on its audit and trust/investment committees.Mr. Norgaard is currently a member of the American Bar Association (Real Property and Probate Section), Illinois State Bar Association (Real Estate and Trusts and Estates Sections) and the Dupage County Bar Association (past chairman of the Estate Planning Committee). He is a frequent speaker at Chicago area conferences and seminars. He holds a B.S. from University of Illinois, Urbana-Champaign and a J.D. from the University of Chicago Law School. Based upon the foregoing, each Board selected Mr. Norgaard to serve as a Director of the Fund because of his experience advising a diverse range of business enterprises, financial experience, analytical skills, his critical thinking and legal acumen.In addition, Mr. Norgaard’s experience as a member of the audit committee of an independent trust company qualifies him as a “financial expert” (as defined under the Securities and Exchange Commission's Regulation S-K, Item 407(d)).Mr. Norgaard was recommended to each Fund’s Nominating Committee by the Advisers and a Director who is an “interested person” of the Funds. Susan L. Ciciora, Director of DNY and FOFI.Ms. Ciciora joined the DNY Board in 2007 and the FOFI Board in 2003.She sat on the BIF Board from 2006 to 2011 and the BTF Board from 2001 to 2011.She is one of three trustees of the Lola Trust since 1994 and the EH Trust since 1992.Ms. Ciciora has other business experience, including various executive positions with her family’s mid-west welding supply company and a custom home construction company.She also has served as a director of the Horejsi Charitable Foundation, Inc. (the “Foundation”) since 1997.She holds a B.S. from the University of Kansas.Ms. Ciciora is Stewart Horejsi’s daughter and John S. Horejsi’s sister.As a trustee and beneficiary of certain Horejsi Trusts, DNY and FOFI’s largest stockholders, Ms. Ciciora has a vested interest in ensuring that DNY and FOFI’s investment ideals are and continue to be followed. Based upon the foregoing, the DNY Board and FOFI Board selected Ms. Ciciora to serve as a Director of DNY and FOFI, respectively, because of her business, financial, and investment experience, and because of her substantial closed-end investment company experience, during which she has dealt skillfully with a broad range of complex issues with respect to the Funds. John S. Horejsi, Director of BIF and BTF.Mr. Horejsi joined the BIF Board in 2004 and the BTF Board in 2006.He sat on the DNY Board from 2007 to 2011 and the FOFI Board from 2006 to 2011.He has been involved in a number of business ventures, including as manager of a record label and music production company, various positions with his family’s mid-west regional welding supply business and as part owner and driver for an automobile racing team.Mr. Horejsi also has board experience outside of the Funds as a director of the Foundation (since 1997).Mr. Horejsi previously held a commercial real estate license in California.Mr. Horejsi holds a B.S. from the University of Kansas.Mr. Horejsi is Stewart Horejsi’s son and Susan Ciciora’s brother.He is a beneficiary of certain Horejsi Trusts, BIF and BTF’s largest stockholders.Accordingly, Mr. Horejsi has a vested interest in making sure the Fund’s investment ideals are and continue to be followed. Based upon the foregoing, the BIF Board and BTF Board selected Mr. Horejsi to serve as a Director of BIF and BTF, respectively, because of his executive, business, financial, and investment experience, and because of his substantial closed-end investment company experience, during which he has dealt skillfully with a broad range of complex issues with respect to the Funds. OFFICERS.The names of the executive officers of each Fund are listed below.Each officer was elected to office by each Board at a meeting held on January 27, 2012.Officers are elected annually and each officer will hold such office until a successor has been elected by the applicable Board. Stephen C. Miller, President.Age:59.Mr. Miller serves as President of BIF (since 2002), BTF (since 1999), DNY (since 2007), and FOFI (since 2003).He served as chief compliance officer to BIF, BTF and FOFI from 2004 to 2007.He is also president of and general counsel to BIA (since 1999); president and general counsel to RMA (since 2008); manager of FAS (since 1999); and vice president of SIA (since 1999).Mr. Miller was a director of BIF from 2002 to 2004, a director of BTF from 1999 to 2004; and director and chairman of FOFI from 2003 to 2004.Mr. Miller practiced law in the Denver office of Kirkland & Ellis from 1987 to 1992 and started a private practice in Boulder, Colorado in 1992.Mr. Miller became in-house counsel to the Horejsi Affiliates in 1998 and has served in a number of executive management capacities for the Horejsi Affiliates.Mr. Miller maintains his law firm, Stephen C. Miller, P.C., and “of counsel” status with the law firm of Krassa & Miller, LLC.Mr. Miller holds a B.S. from the University of Georgia and a J.D. from the University of Denver, Sturm College of Law. Nicole L. Murphey, Chief Financial Officer, Chief Accounting Officer, Vice President and Treasurer.Age:35.Ms. Murphey serves as each Fund’s chief financial officer (since 2011), chief accounting officer (since 2011), treasurer (since 2011), vice president (since 2008) and assistant secretary (for BIF, BTF and FOFI since 2003, for DNY since 2007).She is also vice president and treasurer of BIA (since 2011); vice president and treasurer of RMA (since 2011); assistant manager of FAS (since 2011).Ms. Murphey holds a B.A. from the University of Colorado. Jennifer T. Welsh, Chief Compliance Officer.Age:34.Ms. Welsh serves as each Fund’s chief compliance officer (since 2010), and associate general counsel (since 2010).She is also the chief compliance officer for BIA, RMA, SIA, and FAS (since 2010).Prior to her employment with FAS, Ms. Welsh was Associate Counsel in the Corporate Finance and Acquisitions group at Davis, Graham & Stubbs LLP in Denver, Colorado, where she counseled investment companies, investment advisers, broker-dealers and hedge funds in areas of regulatory compliance, corporate governance and general corporate matters.Ms. Welsh holds a B.S. from Tulane University, and a J.D. from the University of Denver, Sturm College of Law. Stephanie J. Kelley, Secretary.Age:55.Ms. Kelley serves as Secretary to BIF (since 2002), BTF (since 2000), FOFI (since 2003) and DNY (since 2007).Ms Kelley also serves as secretary, assistant secretary and assistant treasurer of various other entities affiliated with the Horejsi family and has been an employee of FAS since 1999.Ms. Kelley holds a B.A. and an MBA from the State University of New York, Binghamton. Unless otherwise specified, the Officers’ respective addresses are c/o Fund Administrative Services, 2344 Spruce Street, Suite A, Boulder, Colorado 80302. Set forth in the following table are the current Directors and Director Nominees for election to each Board together with the dollar range of equity securities beneficially owned in each Fund by each Director as of the Record Date, as well as the aggregate dollar range of each Fund’s equity securities in all funds overseen in the family of investment companies. OWNERSHIP OF SECURITIES OF THE FUNDS BY DIRECTORS Dollar Range of Equity Securities in BIF Dollar Range of Equity Securities in BTF Dollar Range of Equity Securities in DNY Dollar Range of Equity Securities in FOFI Aggregate Dollar Range of Equity Securities in All Funds in the Family of Investment Companies(2) Independent Directors and Nominees Richard I. Barr $
